 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShirt Shed, Inc. and Indiana Joint Board, Retail,Wholesale and Department Store Union, AFL-CIO. Case 25-CA-10353September 22, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 23, 1980, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and counsel for theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Shirt Shed,Inc., Wabash, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT issue disciplinary warnings toemployees for alleged production or attend-ance deficiencies, or take other reprisal orthreaten discharge or reprisal against employ-ees, because of their participation or leadershipin concerted protected activities under the Na-tional Labor Relations Act, because of theirrevival or suspected revival of union activities,because they talk about the Union, or in orderto discourage the union activity or member-ship of employees.WE WILL NOT interrogate employees con-cerning the filing of charges, or union chargeson their behalf, with the National Labor Rela-tions Board or concerning communicationswith Board agents regarding such charges orBoard complaints, and WE WILL NOT pressureemployees to obtain withdrawal of any suchcharge or complaint, or threaten reprisalagainst employees unless the withdrawal is ob-tained.WE WILL NOT coercively interrogate em-ployees concerning their past union activitiesor whether the Union has a good chance tounionize the plant in the future.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL expunge from the employmentrecord of Vicki Weeks the disciplinary warn-ings of October 16 and November 6, 1978,which we unlawfully issued to her.SHIRT SHED, INC.DECISIONSTATEMENT OF THE CASEHERZEL H. E. PLAINE, Administrative Law Judge:The case involves the issuance by Respondent, which isengaged in the business of printing and selling T-shirts,of two successive warnings to an employee, allegedly be-cause of her activity for the Charging Party (the Union),in violation of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended (the Act), and furthercharged violations by Respondent of Section 8(a)(l) ofthe Act for alleged interrogation of and threats to em-ployees because of their union or protected concerted ac-tivities, and of Section 8(a)(4) of the Act for alleged in-terference with Board processes.The complaint was issued on December 20, 1978, andamended on March 23, 1979, on a charge filed by theUnion on November 13, 1978.Respondent has denied that the warnings were dis-criminatory, and that it engaged in interrogation of em-ployees concerning their Union activities or desires, or252 NLRB No. 42292 SHIRT SHED, INC.threatened employees because of union or protected con-certed activities.The case was heard at Wabash, Indiana, on March 23and April 16 and 17, 1979. The General Counsel and Re-spondent have filed briefs.Upon the entire record of the case, including my ob-servation of the witnesses and consideration of the briefs,I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation that maintains its principaloffice and place of business at Wabash, Indiana, where itprints, sells, and distributes T-shirts.In the year prior to issuance of the complaint, a repre-sentative period, Respondent purchased and caused to bedelivered to its Wabash plant goods valued in excess of$50,000 directly from points outside Indiana.As the parties admit, Respondent is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.As the parties also admit, the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent prints legends and designs on alreadymanufactured T-shirts and sells the printed shirts towholesale or retail outlets,The production process starts in the office with theoutlets' orders for the types, sizes, and colors of shirtsand the kind of legend or design (or both) to be printedon the shirts. These orders are delivered to the "printprep" department where the various types of prints areset up in sections. The prints are essentially paper,backed with plasti-sol, showing the legends or designs orboth, which are eventually pressed onto the shirts by amechanical press.In print prep, about five or six women employees gothrough the sections of prints picking out the kind andnumber of prints to match each order. The orders, andprints belonging to each order, are then delivered by theprint prep employees to the employees in the "shirtprep" department, which constituted in 1978 usuallyabout 10 female employees.In shirt prep, the various T-shirts purchased by Re-spondent have been taken from boxes and laid out (usual-ly by an employee or employees doing just layout) insections and rows by style, size, material, and color, witha basic division between adults' and children's sizes andstyles.The employees in shirt prep take the orders andmatching prints delivered from print prep, and gothrough the sections of laid out shirts selecting thenumber of shirts, in styles, sizes, and colors to corre-spond with the order and prints in each case. The shirtpreppers pile the shirts with the corresponding order andprints into handcarts. The full carts are then moved bythe shirt preppers to the press floor, where the prints arepressed onto the shirts.From the press floor, if the orders require it, the print-ed shirts are moved to the pin-ticketing department,where a machine puts a small ticket on each shirt show-ing the name of the selling outlet (e.g., K-Mart stores)and the retail selling price. The shirts are then movedinto the shipping department, where they are boxed andshipped out.In the shirt prep department each employee is expect-ed to initial orders completed by her and to keep an indi-vidual count (on pieces of paper) of the number ofdozens of shirts prepped daily by her. At the end of theday the employee gives her count to the leadgirl (MaryBryant) and she gives the several counts to the supervi-sor (Frances Johnstone), who writes them down andkeeps a file of them. From this record, the supervisorcan thus be aware, on a daily basis, of the total rate andindividual rates at which shirts are prepped.Respondent was going through a rapid growth periodbefore and after the events of the case, according toRichard Sutton, who had been in sales and in charge ofplant production and of personnel in his approximate 4-1/2 years with Respondent prior to the hearing. In early1975 Respondent had about 25 employees and in April1979 about 300 employees. At the time of the June 1978Board election there were about 120 employees.The production employees were hourly paid and usu-ally worked a 40-hour week in 4 10-hour days, Mondaythrough Thursday, from 7 a.m. to 5:30 p.m. Thus, Fridayand Saturday work was regarded as overtime work byRespondent, and paid for at time-and-a-half rates if theemployee had already done his 40 hours that week.However, Respondent experienced some slack periods,as in August through mid-October 1978, when orderswere down, and the production employees worked lessthan 40 hours a week. A dispute arose in mid-October1978, when a sudden rush in orders developed and Re-spondent insisted on the 40-hour rule before paying over-time even though the previous reduction in regular hourswas not the fault of the employees (discussed further,infra).Respondent's top active supervision comprised Presi-dent James (Jim) Moore, and Executive Vice PresidentWilliam (Bill) Hensley. Responding to them and moreparticularly to Hensley, were Richard Sutton, who, fromthe summer of 1977 to about July 1978, was in charge ofproduction, and, from about July 1978 till April 1979,was director of personnel, and became director of build-ings and facilities in April 1979. Succeeding Sutton inJuly 1978 as supervisor of production, according to VicePresident Hensley, was Dick Hazeltine, who, after about8 months in that position, was discharged in February1979, said Hensley. Installed as an assistant personnel di-rector to Sutton in mid-October 1978, was Kathleen(Kathy) Winslow, who became personnel director inApril 1979 when Sutton became director of buildingsand facilities.Supervisor of the shirt prep and print prep depart-ments was Frances Johnstone. She apparently regardedVice President Hensley as her supervisor (and her rela-tionship to Sutton and Hazeltine to whom she was seem-293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly responsible when they were production supervisorswas left unclear by the testimony. All of the foregoing named supervisory personnelwere admitted supervisors within the meaning of theAct.B. Background of Union Organization andRespondent's CounteractionsRespondent's employees were not unionized.Commencing near the end of April 1978, employeeVicki Weeks was responsible for inviting the Union tocommence organizing the employees, and took the lead-ing role among the employees in stirring interest inbringing the Union into the shop.Employee Weeks arranged for an initial meeting at herhome of about eight employees and two union repre-sentatives on Friday, April 21, 1978,2 where the employ-ees were told how a union operated, expressed their in-terest, and signed union representation cards (see G.C.Exh. 13 for Weeks).On the following Monday, April 24, beginning earlybefore the 7 a.m. start of work, employee Weeks com-menced the solicitation of union card signatures whichwas carried on then and thereafter in the front breakroom of the plant before and after working hours and inthe plant parking lot at lunch and other nonworkingtimes.A second meeting, attracting more employees, washeld at Weeks' home 2 weeks after the first meeting, at-tended by a third union representative, Linda Courtney.Additional meetings were held thereafter, at weekly or 2week intervals, at the Rubber Workers hall or a HolidayInn until the election at the end of June. Notice of themeetings was given by passing word around the plant oran occasional written notice.In the organizing, employee Weeks was assisted byemployees Darlene Moore, Betty Persley, and Cora Mir-acle. Weeks and they engaged in discussions with otheremployees in the plant breakroom and parking lot innonworking hours, continued the solicitation of cardsigning, and distributed union literature in the plant park-ing lot usually between 6 and 7 a.m., assisted by theunion representatives.On one of the latter occasions, President JamesMoore's mother, Hazel Moore, who also worked in theplant, came out of the plant into the parking lot wherethe several employees including Weeks were handing outunion literature, and, addressing employee Weeks, toldher that she and the others were engaging in illegal ac-tivity and would have to get off the property. Weeks de-clined to stop or leave saying their distribution of hand-bills in nonworking hours was not illegal. Vice PresidentHensley, who was aware of the incident, testified thatHazel Moore was not a supervisor, and that he never in-structed her to tell employees to stop distributing unionhandbills in the parking lot.I There were other departmental supervisors, such as for the printfloor, shipping, direct screen (direct printing on shirts). and art depart-ments, of equivalent rank with Supervisor Johnstone, but they were notinvolved in the events of this case.2 The dates hereinafter are 1978 unless otherwise stated.Vice President Hensley himself was directly aware ofthe union activity and of employee Weeks' role, from thebeginning. Hensley testified that he knew, by April 23, ofthe signing of union cards by employees; and Weeks tes-tified, without contradiction, that on an occasion whenshe and employee Darlene Moore were distributingunion literature in the parking lot, Hensley came out andstayed about 15 minutes, talking with them. Other super-visors, such as then- Production Supervisor Sutton (laterthe personnel director), testified to knowledge of em-ployee Weeks' union activity.Respondent lost no time in countercampaigning. OnApril 28, Respondent called a meeting on company paidtime of all employees of the departments concerned withshirt production, art, and shipping. As described by em-ployee Eva Morris (who was opposed to the Union) andemployee Vicki Weeks (who, of course, favored theUnion), it appeared that President James Moore andVice President Bill Hensley presided, and that Mooretold the employees that he knew some of them were par-ticipating in the union campaign but that they did notneed the Union, they were just starting to roll in theirnew facility, and he did not think there were that manyproblems needing correction to cause them to look foroutside assistance.President Moore said he wanted to know what theproblems were, and in response various employees men-tioned problems with the condition of the breakroom, itsventilation, and the food and drink supplier. Moore saidthat those would be corrected. A question was raised asto favoritism shown certain employees. Moore said hewas not aware of it but would look into the subject andeliminate favoritism. Question was raised about Fridayovertime having been made mandatory (in an 8-weekperiod in the fall of 1977) and that overtime pay had notbeen uniformly paid. According to employee Morris,President Moore replied it was not intended to be man-datory, and he would see that henceforth overtime wasnot made mandatory; and Vice President Hensley statedthat if employees who were asked to do overtime hadnot reached their regular 40 hours for the week becauseof company fault, the employees would nevertheless getthe full overtime rate for the Friday-Saturday hours.President Moore noted in connection with his reply, thatif the Union were in the plant, there could be a unioncontract clause for discipline for not working overtime.Lastly, President Moore told the employees that theshirt business was very competitive and that if the Unioncame in it would hurt business, there could be a strikefor more wages that would back up orders and costmoney to settle, with an increase in prices and not neces-sarily more money or benefits for the employees, andmight put him out of business.Respondent followed up this initial meeting in twoways. First, over the ensuing period of the union cam-paign, Respondent sent a series of 10 letters to each em-ployee, from May 18 through June 29 (G.C. Exh. 12),pointing out various alleged hazards to the employeesand employer of bringing in the Union (with heavy em-phasis on the possibility of strikes and results flowing294 SHIRT SHED, INC.therefrom) and urging that the employees vote againstbeing represented by the Union.Second, using two hired labor relations consultants(Little and Goodman), Respondent ran a series of com-pulsory weekly meetings, on company paid time, assem-bling the employees in smaller groups than the companymeeting of April 28. In the course of using a questionand answer technique, as described by employees Morrisand Weeks, the consultant (Little) insinuated questionsbordering upon impropriety, if not improper, such asasking employees why they thought the Union could dobetter for the employees than the Company could (with-out payment of dues by the employees), and what areyour problems so that we can make the Company awareto correct them. These were followed by explanations ofa handbook, in preparation, on wage scales and behaviorguidelines, derived, it was said, from guidelines of othernonunion factories; and suggestions that, with the Union,employees might be fired if they did not work overtimebecause the Union usually provided for this in its con-tracts, or might be fired if they failed to attend unionmeetings in Ft. Wayne, since there was no local inWabash. Again, there was heavy emphasis on the effectof strikes on orders and business, and pleas to give thecompany a chance to work out problems without the en-cumbrance of the Union.sDuring the union campaign, employee Weeks, workedfor Respondent on the shirt presses. She was already oneof the senior employees (in terms of service) havingstarted employment with Respondent on the presses,August 1, 1975. Some time after her hiring, she hadmoved onto the press floor as floor inspector or supervi-sor, and when Vice President Bill Hensley joined Re-spondent in April 1977, Weeks was doing that job. Like-wise when Richard Sutton moved into the job of pro-duction supervisor in the summer of 1977, Weeks was in-spector or supervisor of the press floor, who became re-sponsible to Production Supervisor Sutton. Sutton de-scribed her performance as adequate.In October 1977, Vicki Weeks came to Vice PresidentHensley seeking a transfer to other work because, shesaid, the burden of extra hours was too heavy for herand her family. According to Hensley, a new oper-ation-pin-ticketing-was about to be installed on an ex-perimental basis to meet a large order request for suchservice, and he suggested that Weeks become the coordi-nator or supervisor of pin-ticketing. She assumed thatfunction in October 1977. Again, according to Weeks, byMarch 1978 the burden of extra hours required in super-vision was too much for her, and she took a sick leavefor the first two weeks of April 1978, returning aboutApril 14, in mutual agreement with Hensley to a regularemployee's job on the presses.4This occurred before herunion activity began later in April.3 None of this testimony was contradicted; but none of Respondent'scounteractions were the subjects of unfair labor practice charges, or com-plaints and no unfair labor practice findings are required or made. Theactions do constitute background for the events alleged in the charge ofNovember 13 and the amended complaint of December 20.' Vice President Hensley indicated in his testimony that the pin-ticket-ing work had begun to drop and he felt there was no need for a full-timecoordinator or supervisor in pin-ticketing, and he made no replacement inthe job.During the union campaign, in May, Respondentissued written disciplinary warnings to employees VickiWeeks and Darlene Moore. Both employees testified,without contradiction, that, prior to the advent of theUnion, Respondent had not issued such warnings; andthere was no evidence of similar warnings in the periodof the campaign to others than the two union activists.The warning to employee Weeks was issued by super-visors Sutton and Johnstone on May 17 for alleged dropin Weeks production count for May 16 and the morninghalf day of May 17. According to the warning (G.C.Exh. 16) and Supervisor Frances Johnstone, who wastemporarily out of her department (shirt prep and printprep) to assist Production Supervisor Sutton on the pressfloor, Weeks had dropped from the expected daily ratecount of 80 dozen to 58 dozen for May 16, and 28 dozenfor the first half day of May 17. Weeks testified that shehad always made her rate before then (and there was noevidence to the contrary, or that Respondent used anyprior production records as a basis for the warning) andthat she was on an unusual order involving the pressingof "glitter" on polyester shirts which required more run-ning time of the press than other type orders." In theafternoon of May 17, when she went on a more usualorder, said Weeks, her production rate went back up tothe expected 40 dozen (for the half day). She protestedthe disciplinary action without avail.The warning to employee Darlene Moore, who wasalso working on the presses at that time, was given onMay 15, also by Supervisors Sutton and Johnstone(Resp. Exh. 4), because of alleged improper pressing of10 shirts returned to Moore. Employee Moore testifiedthat she was concerned that it was not necessarily herwork and when she discovered that two other pressers,Joline Arvin and Joyce Fitts, had each received back arejected cart of shirts at the same time without anywarning or reprimand to either of them she protested toSupervisor Johnstone. According to Moore, Johnstonetold her she should have known better (than the othertwo employees) because at one time she (Moore) hadbeen an inspector.6Johnstone did not dispute Moore'stestimony.The Union had filed a petition for election on May 2,and the Union and Respondent had agreed on May 26 toa Stipulation for Certification Upon a Consent Electionamong the full-time and part-time regular production andmaintenance employees. The election was held on June29. The vote was 96 against the Union, 18 for the Union,and 9 challenged ballots. The Union filed objections tothe election but dropped them without disposition on thes Supervisor Johnstone, who did not normally work in the press de-partment, claimed that Respondent did not use glitter on polyester; butemployees Cora Miracle and Bernice Gressley, who worked in the pressdepartment, both testified to putting glitter print on polyester. It was es-tablished that whatever was used for the print, it required more presstime on polyester.6 Neither the May 15 warning to employee Darlene Moore nor theMay 17 warning to employee Vicki Weeks were the subjects of a charge,or alleged in the complaint to have been unfair labor practices, and Imake no finding that issuance of the warnings constituted unfair laborpractices. However, because of their apparent discriminatory nature theMay 1978 warnings comprise part of the background for the events ofthis case.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerits, and the result of the election was certified onJuly 18, 1978.C. Postelection Warnings to Employee Weeks1. Warning of October 16Employee Weeks testified that after the election heldat the end of June 1978 many employees received payraises but she did not. She talked to Production Supervi-sor Dick Hazeltine (who succeeded Sutton in July whenSutton took the job of personnel director), calling atten-tion to her seniority and job performance. Hazeltine toldher she was making 5 cents per hour more than any em-ployee on the presses, based on the pay given her inApril when she had resumed work as a press operator,and could not pay her more.In a second talk with Production Supervisor Hazeltinein August, with Supervisor Johnstone present, employeeWeeks was offered a job in Johnstone's shirt prep depart-ment, as the only way she could earn more money be-cause the job paid more than her press job. She had notworked in shirt or print prep before but took the transferafter mid-August and went to work immediately in shirtprep, with the first few days constituting her on-the-jobtraining. Weeks was told, she said, that the expected pro-duction rate count was between 500 and 600 dozen shirtsper day. Mary Bryant, Supervisor Johnstone's lead girl,gave Weeks her brief training, and Bryant and Johnstonewere both satisfied that Weeks was doing very well, asthey so testified.Employee Weeks continued to do well right throughher first evaluation on September 25 by Supervisor John-stone, 5 weeks after her start. The evaluation (G.C. Exh.3) rated Weeks' performance as satisfactory, without anycomments indicating that Johnstone had any reservationsor doubts, such as she not infrequently added to "satis-factory" evaluations, compare "satisfactory" evaluationsof employee Doris Stambaugh (G.C. Exh. 15a, "stilltrying to bring her rate up"), or of employee Kay Copp(G.C. Exh. 15b, "must try to keep her rate up more, orof employee Linda Register (G.C. Exh. 15c, "talked toher about the errors she has been making. She said shewould try harder not to make them. She takes them inspells.").In this period, from mid-August through September 25and extending through about the first 2 weeks in Octo-ber, Respondent's orders had dropped in volume and, asSupervisor Johnstone confirmed, the employees in shirtprep did not work many 10-hour days or 40-hour weeks,and, of course, no overtime days. Shirt production wasdown and the women filled some of their time by clean-ing up the floor, laying out incoming shirts from boxes,and so on.The daily production records (see G.C. Exhs. 14, 4, 5,6, and 7) show that while employee Vicki Weeks did notusually equal the two top producers in shirt prep, em-ployees Loretta Hayslett (called Tooter) and Barb Car-penter, Weeks was in the second tier of producers suchas employee Eva Morris, and not in the lowest group.7? In addition to the drop in orders, and therefore overall drop in pro-duction, there were also factors that caused daily variances in individualperformances in shirt prep regardless of whether orders were up orOn Wednesday, October 11, the employees were toldof a large K-Mart order that had come in, with a dead-line, and that they were expected to work on Friday,October 13, an overtime day, with intimations of moreFridays as the work progressed. They were also toldthat part of Friday's work would be at "straight time,"the regular hourly pay rate, and not the overtime rate,because they would not have completed 40 hours byThursday night. The overtime announcement was byProduction Supervisor Hazeltine.The shirt prep employees were apparently upset bythe pay announcement and caucused among themselves,according to employees Morris and Weeks, to determinewhether they wanted to come in without full overtimepay and, if they refused, did they risk a penalty. Accord-ing to employee Morris, the employees turned to em-ployee Weeks as the knowledgeable person. Weekschecked Respondent's handbook (newly issued followingthe June 29 election) and concluded that while Friday-Saturday overtime was "expected" if the employee wasrequested to work overtime by 5:30 p.m. of the preced-ing Wednesday, it was not required, that is, failure toreport would constitute an absence only if the employeehad made an agreement beforehand to work overtime.8The shirt prep employees asked three of their number,employees Weeks, Morris, and Loretta Hayslett (popu-larly known as Tooter), to speak to Respondent forthem. When Supervisor Johnstone asked the shirt prepemployees on Wednesday afternoon if they were work-ing overtime Friday, the spokesmen protested that it wasunfair to deprive the employees of overtime pay for afault that was not theirs. Johnstone arranged for thethree employees to meet with Vice President Hensleyand herself on Thursday, October 12.In the meeting during working hours, which lastedabout 2 hours, as described by employees Weeks andMorris (without contradiction by Vice President Hensleyor Supervisor Johnstone), they protested, as employeespokesmen, Respondent's intention not to pay for the fullovertime at overtime rates. Weeks and Morris sought toremind Hensley that he had promised the employees (atthe outset of Respondent's campaign against the Union)that the employees would not be penalized on overtimepay if they had not achieved 40 regular hours in theweek due to no fault of theirs. However, according toemployee Morris, Hensley said he did not recall such apromise, that the employee handbook required 40 hoursof regular time in the week to qualify for overtime pay,that he was going to go by the book, and he would likethem to come in on Friday.Employee Weeks reminded Vice President Hensleythat the handbook did not require overtime, but ratherdown. For example, adult shirts were heavier and bulkier and had morevariations in sizes than children's shirts, and orders for adult shirts there-fore took longer to assemble than orders for children's shirts. Largeorders for a few sizes and styles as distinguished from small orders for avariety of sizes and styles could be processed faster (pro rated) withoutas much time spent in walking around. Orders requiring color assemblytook a larger time to process than orders without the color.I Respondent, through Vice President Hensley, later agreed, and statedat the hearing that employee Weeks' reading and interpretation of therule (handbook, G.C. Exh. 9) had been accurate.296 SHIRT SHED, INC.stated that it was expected though not required if theemployee did not agree to come in. She urged making anadjustment for the employees on the issue of the severalhours overtime pay rate.In reply, Hensley conceded that the handbook did notrequire overtime and that if the employees did not agreeto come in on Friday they would not be in trouble, itwould be an excused absence. However, he said again,he was going to live by the letter of the handbook, andasked if the girls were coming in on Friday. Weeks an-swered they could not talk for all the girls without re-porting Hensley's position to them. He said okay.After the meeting, all of the shirt prep employees cau-cused again to hear and discuss the report of their threespokesmen. They then took a vote on a written ballot,according to employee Weeks, voting 7 to 3 againstworking on Friday, October 13.9Employee Weeks resumed work on Monday, October16. At the end of the day she was taken to the personneloffice by Supervisor Johnstone, where they met withPersonnel Director Sutton. Weeks was given a writtenwarning (G.C. Exh. 2, labeled "second notice"), statingfor "coming down in production," and "used to get a lotmore dozens per day than she has lately,"There was dispute in the testimony as to what wassaid on both sides at the meeting, but the ultimate factemerging from the total testimony and records is thatRespondent had keyed its warning to employee Weeks'production for October 12, the day when Weeks hadguided and led her fellow employees in their protest tomanagement of Respondent's overtime pay policy anddeclination of the overtime work on October 13.10 Octo-ber 12, though it was a 10-hour day for most of the de-partment, according to Supervisor Johnstone, it was an8-hour-or-less day for employees Weeks, Morris, andHayslett, because of their meeting with Vice PresidentHensley. However, said Johnstone, she was dissatisfiedwith the production of all three employees but gave thewarning only to employee Weeks." Indeed, Johnstoneconceded that she gave no other written productionwarnings to any shirt prep department employee, eitherbefore the warning of October 16 to Weeks or after it,going into the early months of 1979. 2Supervisor Johnstone claimed at the hearing that sherecommended to Personnel Manager Sutton, and withhim gave, the October 16 warning to employee Weeksbecause Weeks had gone from a 900 dozen worker to am The production record for October 13 (see G.C. Exh 14) showedthat only 4 of the usual 10 to 12 employees of the shirt prep departmentworked that day, and that employees Weeks, Morris, and Hayslett werenot among those who worked.10 Personnel Manager Sutton, who accepted responsibility for issuingthe warning on alleged recommendation of Supervisor Johnstone, under-scored this fact when he testified he had the records before him but madeno comparisons between employee Weeks and other employees and othertimes.AL Employee Weeks (Vicki) had 323 dozen for that day, October 12,employee Morris (Eva) had 400 dozen, employee Hayslett (Tooter), had510 dozen.1s The case of employee Joline Arvin, referred to by Johnstone, wasnot comparable. Arvin was discharged in September 1978 after threeprior warnings for making mistakes in preparing orders, for doing whatshe was told not to do, and finally for gross misconduct on the workfloor.300 dozen worker in the less than 2-month period inwhich she had then worked in shirt prep.This claim was not true. Vicki Weeks' highest dayafter her start in mid-August was August 21, a 10-hourday, when she produced in the 800 dozen range alongwith five other employees who produced in the 800's orbetter, all doing children's shirts, which was concededlyfaster moving work. 13 In the days that followed, thatwere rarely 10-hour days, Vicki Weeks continued to pro-duce at a rate that was in the medium range below twomore or less consistently higher producers (see discus-sion above). Hence she earned the "satisfactory" ratingin the September 25 appraisal of her work by SupervisorJohnstone (G.C. Exh. 3 already discussed). Weeks' pro-duction on September 25 (G.C. Exh. 5), which was in-cluded in the September 25 appraisal, was illustrative.The two top numerical performers that day were TooterHayslett and Barb Carpenter who produced in the 700dozen range. Vicki Weeks produced in the 600 dozenrange.Thus, on employee Weeks' record there was no com-plaint, and no apparent basis for complaint, about herproduction as of September 25.Supervisor Johnstone, at the hearing, began to teardown her own credibility when she sought to sustain herstatement that there had been a gradual deterioration inemployee Weeks' production from her start in August toSeptember 25, but nevertheless gave Weeks a "satisfac-tory" appraisal, withholding any comments on the ap-praisal indicating reservations or doubts. When confront-ed with contemporary appraisals of three other employ-ees she had marked "satisfactory" but with notations onneed to improve production (see G.C. Exhs. 15a, b, andc discussed above), Johnstone conceded she might havedone the same on the appraisal of Weeks, but thenhedged, saying Weeks had performed in a generally satis-factory manner and that Weeks had not dropped enoughin production that it could be written on paper. Further,Johnstone claimed that she did not note any reservationsregarding Weeks' satisfactory performance so as not tojeopardize a merit raise in pay; but then conceded thatWeeks was not eligible for a merit raise, since she hadbeen given a raise in pay when she transferred into thejob less than 2 months earlier. Johnstone also added thather notes of reservation on the contemporaneous "satis-factory" appraisals of other employees could have hurttheir getting pay raises, but admitted that in fact such didnot happen.Looking at the several work days between September25 and October 16, Weeks continued her performancealong the pattern of the previous weeks. Illustrative isOctober 11, an 8-hour day, where her count was belowthe two leading producers who performed in the over500 dozen and 400 dozen range, respectively, and Weekswas grouped with four others who produced in the over300 dozen range. On the next day, Thursday, October12, which appears to be the day that Respondent actual-'3 G.C. Exh. 6, and see fn. 7, supra. At that time, there was anotherVicky-Vicky Williams-in the group whose count was in the 900dozens. Employee (Tooter) Hayslett's count was over 1,000 dozen thatday.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly focused upon in giving the warning, and which forWeeks was no more than an 8-hour day, she again pro-duced in the over 300 dozen range (323 dozen) which onan 8-hour basis was over 40 dozen per hour.'4This com-pared favorably with three others who produced in the40-dozen-per-hour range in a 10-hour day, and exceededfour others who produced less than 40 dozen per hour intotal time ranging from 10 hours downward.On employee Weeks' next working day, Monday, Oc-tober 16, a 10-hour day, Weeks produced 664 dozen,which again was in the second tier of production, justbelow three leading producers in the 900, 800, and 700range each, and above six others who ranged from over500 dozen downward. Weeks production on this day,October 16, was without knowledge or intimation thatshe was going to be given a disciplinary warning con-cerning her alleged drop in production at the end of theday. Obviously, in discussing the warning with Weeksand giving it to her, Respondent did not take into ac-count the figures of October 16, which was a substantialincrease for Weeks (and her coworkers) over the gener-ally lower figures for the previous week. Nevertheless,Respondent has taken credit, in its brief, for providingthe spur to increased performance by Weeks that day byhanding her the warning at the end of the day!Likewise, production by employee Weeks on October17, also a 10-hour day, was almost identical with Octo-ber 16, 682 dozen, but behind two leaders in the over700 dozen range; yet Respondent claims again that itswarning to her was the spur, when it would appear thatthere was no substantial increase over the previous day,when production had increased for causes not related toany warning. (The production figures for October 16 and17 are in G.C. Exh. 14 or Resp. Exhs. 1 and 2).Lastly, at the hearing, after the discrediting of Re-spondent's claims respecting the basis for its warning ofOctober 16 had begun to take shape, Supervisor John-stone shifted to another reason for the warning. She tes-tified, on recall on redirect testimony elicited by Re-spondent, that she really should have issued the warningto employee Weeks for excessive talking, but failed toexplain why she had not done so or had not included thealleged fault in the warning.2. Unfair labor practice findingsIn my view of the evidence, there was no justificationin the production record of employee Weeks for thewarning of October 16. Respondent's reasons did notstand up. Just as Respondent's first warning of May 17 toWeeks appeared to have been stimulated by her leader-ship in then-current union activity, this second warningof October 16 was directly related to her leadership onOctober 12 in the concerted protected activities of theemployees protesting the rate of overtime pay. In neithercase was there a substantiated record of dereliction orshortcoming justifying the warning, and Respondent's'" Someone who apparently added the hourly dozen rate shown onthe sheet, G.C. Exh. 4, which calculation does not appear on any of theother production sheets in evidence, erroneously used 10 hours as the di-vider and incorrectly marked her at 32.3 dozen per hour, though herhaving been away for a meeting during the day was clearly shown on thesheet.pretext leaves only the inference that the real reason forthe warning of October 16 was the unlawful reason ofattempting to discourage the employees, and employeeWeeks in particular, from engaging in protected concert-ed activities under Section 7 of the Act, in violation ofSection 8(a)(l). Vic Tanny International v. N.L.R.B., 622F.2d 237 (6th Cir. 1980).15There is additonal and independent evidence of a con-temporaneous violation of Section 8(a)(1) of the Act thatcontributes to a finding that the warning of October 16to employee Weeks also violated Section 8(a)(3) of theAct.Employee Darlene Moore testified that in the firstweek of October she was engaged in discussion by Pro-duction Supervisor Dick Hazeltine concerning an evalua-tion of her work and a 10-cent merit increase in pay.Moore testified, without contradiction,t' that Hazeltinemoved the discussion into a comparison of good thingsand bad things under unions and noted Respondent's op-position to the Union, which he professed not to under-stand. He went on to say that he had heard that employ-ee Vicki Weeks, and some of employee Moore's friends,were talking union before the time period after the elec-tion was up; and to tell Vicki and the other friends torefrain from talking about the Union "on company timeor any time before April (1979) or they would be subjectto discharge."'lEmployee Moore answered Supervisor Hazeltine thatshe would tell employee Weeks and the others what hehad said, and Moore testified that she reported the con-versation to Weeks.Production Supervisor Hazeltine's warning and threatto employee Moore, intended for dissemination to em-ployee Vicki Weeks and other employees who had beensympathetic to supporting the Union, was a threat of dis-"I The earlier like warning of May 17(though not charged or found tohave been an unfair labor practice) sheds additional light on the frame ofmind and purpose of Respondent to repress and discourage protectedconcerted activities of its employees (at that time to organize a union)and the leadership therein of employee Vicki Weeks.l' Supervisor Hazeltine did not testify and Respondent made no show-ing of unavailability of Hazeltine.' Respondent's counsel cross-examined employee Moore on the state-ment attributed to Supervisor Hazeltine in a series of "questions" thatwere counsel's recital of what Moore had purported to say on direct,asking each time was that correct. But, when counsel reached the above-quoted warning and threat he rephrased it saying he "told you that youshould tell Vicki ...that if she did not refrain from union activities oncompany premises during working hours that she could get fired," thewitness answered, "correct," and counsel went on to another subject.Counsel's restatement of the direct testimony was partially correct butomitted the reference in the warning to such activities not only on com-pany time but at "any time." Seemingly the omission was not detected bythe witness or opposing counsel, and from the style of examination I donot adopt the view that witness Moore had retracted or repudiated whatshe said on the subject in her direct testimony.Accordingly, I reject Respondent counsel's contention in his brief thatSupervisor Hazeltine told employee Moore only what was an applicationof the company rule against solicitation of union membership or distribu-tion of union literature during working time. If the latter were the pur-port of the warning and threat conveyed to Moore (and I do not agreethat it was), the company rule was too broadly drawn to survive legalscrutiny or enforcement, Republic Aviatrion Corporation v. N.L.R.B., 324U.S. 793 (1945); Sroddard-Quirk Manufacturing Co., 138 NLRB 615, 616-623 (1962); Essex International, Inc., 211 NLRB 749, 750 (1974); JosephHorne Co., 186 NLRB 754, fn. 1 (1970).298 SHIRT SHED, INC.charge of employees who would openly espouse theUnion again. It was in itself coercive and a violation ofSection 8(aXl1) of the Act.Coming contemporaneously with the October 16 disci-plinary warning, given directly to employee Weeks as aresult of her participation and leadership in the concertedactivities of the unorganized employees, the threat trans-mitted by Supervisor Hazeltine and intended principallyfor Weeks indicated a further purpose of Respondent inthe October 16 disciplinary warning to discourage em-ployees, and employee Weeks in particular, from affiliat-ing with or supporting the Union. Thereby, the warningof October 16 also violated Section 8(aX3) of the Act.Keller Manufacturing Company, Inc., 237 NLRB 712,713-714 (1978); Niagara Falls Memorial Medical Center,Inc., 236 NLRB 342, 343 (1978).3. Warning of November 6Three weeks after the written warning of October 16,Respondent gave employee Vicki Weeks another writtendisciplinary warning at the end of the day, Monday, No-vember 6 (G.C. Exh. 8), allegedly for failing to call in onTuesday (October 31) and Friday (November 3) of theprevious week that she would be absent those days.Employee Weeks testified that Friday, November 3,was the fourth overtime Friday since overtime had beenresumed on October 13. She had not worked on Friday,October 13, had worked on Friday, October 20, and hadnot worked on Friday, October 27. When overtime forFriday, November 3, was announced in advance, leadgirlMary Bryant came around asking the shirt prep employ-ees individually if they were going to work the overtimeday, and Weeks told her she was not. According toWeeks, Bryant noted down the no, but told Weeks to tella supervisor the reason. Vice President Hensley camethrough the shirt prep area on Thursday, as he had beendoing for the past several Thursdays since the overtimedispute (and he so testified), inquiring individually of theemployees if they were working on Friday so that hecould plan production for Friday and Saturday. When heasked employee Weeks, she answered she could notcome in, she had to see her doctor on Friday, he had noSaturday office hours, and she did not want to use a reg-ularly scheduled workday for such a visit. He repliedthat he understood.'Employee Weeks went to the doctor on Friday, No-vember 3. When she returned to work, before 7 a.m. onMonday, November 6, she brought in a note from herdoctor saying she had visited him on Friday, and handedthe doctor's note to Supervisor Johnstone before startingto work. The existence of the doctor's note was men-tioned in the warning given to Weeks at the end of theday.At the beginning of the previous week, Monday, Octo-ber 30, employee Weeks was sick, her son telephoned into the plant for her, and she did not work. On Tuesday,October 31, she was still sick, she said, and slept throughthe morning. No telephone call was made to the plant.'" Hensley did not deny the conversation with Weeks, but claimedonly that he did not make notes of his survey. Employee Eva Morris tes-tified she was present when Weeks told Hensley she had to go to thedoctor on Friday.She returned to work on Wednesday, November 1.Nothing was said to her about any failure to telephone inon Tuesday.At the end of work, Monday, November 6, employeeWeeks was summoned to Personnel Manager Sutton'soffice and, with Supervisor Johnstone also present, wastold by Sutton that she was being warned, first, for notcoming in or calling in on the previous Tuesday. She re-plied she was out ill on Monday, and her son had calledin (which was acknowledged as true), and was not awarewhen her sickness c ntinued that she was obliged to callin each day. (Respondent's handbook is ambiguous onthis subject stating only that failure to call in absent on 3consecutive days is subject to discipline.)Personnel Manager Sutton then asked what about thesecond failure to call in, for being absent the previousFriday. Employee Weeks answered that Friday was nota workday because she had not agreed to work thatovertime day and there had been no unexcused absenceon her part. (As already discussed previously, this was acorrect reading of Respondent's handbook rule on over-time days; indeed there was no handbook obligation toprovide a reason for declining overtime or to bring in anexcuse, as Weeks had done, no doubt in an excess of cau-tion.)Personnel Manager Sutton agreed, at the hearing, thatthe Friday absence was an "excused" absence and thatthere was no justification for giving the warning toWeeks for not calling in or coming in on Friday. 9However Personnel Manager Sutton, after hearing em-ployee Weeks' answer, did not tell her that he agreedthere was no justification for warning her about Friday'sabsence or lack of call. Instead he said to her, accordingto Weeks, "Well let's try for chronic absenteeism. We'llgo for that," and wrote down in the reason on the warn-ing which he handed her "Bib," which is the numberedhandbook paragraph for discipline of chronic absentee-ism (G.C. Exh. 9). There was no basis for this item ofthe warning.20The matter of the alleged failure to call in sick on thesecond day (October 31) of the 2-day illness was, as Per-sonnel Manager Sutton finally conceded, the one allegedrule infraction with which the warning of November 6was ultimately concerned. Yet it was apparent thatwhereas this lapse (if it was a lapse) by employee Weekswas her first of the kind and the object of almost imme-diate written disciplinary warning, Respondent was not19 He agreed it was an excused absence because of the doctor's excuse,which was not necessarily the correct reason; but the doctor's excuse didbuttress the correct reason, to wit, the absence of any agreement by em-ployee Weeks to work that Friday.2o Manager Sutton admitted that he did not know at the time he gavethe warning or thereafter what employee Weeks' attendance record was,but because Supervisor Johnstone may have said that Weeks missed pre-vious days of work, thought it was a good idea to jot down on the warn-ing the possibility of chronic or excessive absenteeism, hence the refer-ence to the possible handbook violation. He further claimed that headded the notation to the warning after the interview, but changed histestimony to say he did not recall whether the notation was on the warn-ing when he handed it to employee Weeks at the end of the interview.Weeks testified it was on the warning, and the notation was on the copyadmitted in evidence (G.C. Exh. 8). I do not credit Sutton's denials con-cerning the inclusion of chronic absenteeism in the interview and warn-ing.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDenforcing the call-in rule and this interpretation of it inother cases. For example, as revealed by the testimony ofSupervisor Johnstone and then Assistant Director of Per-sonnel Kathleen Winslow, employee Joan Davis called in(apparently ill) on March 7, 1979, and then failed to callin (as noted on the absentee record kept by Johnstone,G.C. Exh. 10) on March 8, 9, and 10. According toWinslow, employee Davis was not given a warning be-cause she needed medical leave, for which she laterbrought in verification, that retroactively excused the ab-sences without call-in. Employee Cora Miracle testified,without contradiction, that on at least two contemporaryoccasions, once in 1978, once in 1979, she was absent for3 consecutive days without any call-in and was not disci-plined or warned.4. Unfair labor practice findingRespondent's disciplinary warning to employee Weekson November 6 was issued not only without foundationbut discriminatorily. Like the predecessor contemporane-ous warning of October 16, the alleged basis for thewarning was a pretext to cover Respondent's real pur-pose, which was to discourage its employees, and em-ployee Weeks in particular, from further engaging inprotected concerted activities and renewal of union orga-nizational activities. As such, the issuance of the warningof November 6 was in violation of Section 8(a)(3) and (1)of the Act. G. Q. Security Parachutes; Inc., 242 NLRB508 (1979).D. Postelection Interrogation and ThreatsIndicating her distress and anger with the warning in-terview of November 6, employee Weeks declined tosign the warning notice saying it was unjust, and, whenshe asked for the opportunity to write down her viewsof it, was told she could not, that there was no room forher views on the notice.21On November 13, the Union filed its charge with theBoard in this case, citing the discriminatory disciplinarywarnings of October 16 and November 6 given to em-ployee Weeks. A copy of the charge was simultaneouslyserved on Respondent.When Vice President Hensley received the copy ofthe Union's charge, he sent for employee Weeks, and heso testified. According to Weeks, Hensley told her hewas concerned because of the charge and asked her todrop the charge. She said she did not know the proce-dure, or if she could drop the charge. Hensley called hislawyer, and then told Weeks that she could not drop thecharge, it was the Union's charge, and that she shouldget in touch with Union Representative Linda Courtneyand ask her to have the charge dropped. Hensley askedWeeks if a National Labor Relations Board representa-tive had been in touch with her, and she answered, "no."The discussion ended when Weeks said she would seeUnion Representative Courtney and talk to her. Weeks"1 According to Vice President Hensley and Assistant Personnel Man-ager Winslow, Winslow sought out employee Weeks several days there-after and suggested to Weeks that she could write to Respondent listingpractices she felt were unfair and give the list to Winslow. Weeks testi-fied that she decided against writing anything, since Respondent alreadyknew her views.further testified that at no time in the conversation withHensley did he assure her that she did not have to talk tohim on the subject he raised, or assure her that her jobwould not be affected if she declined to talk.Vice President Hensley claimed that in discussing hisreceipt of the Union's charge with employee Weeks hedid not ask her to drop the charge or get the Union todrop it. The only concern he expressed, he said, waswhy she, Weeks, had not used internal means of commu-nicating her complaint of unfair treatment to him. He ad-mitted in his testimony that he already knew from Per-sonnel Manager Sutton and Supervisor Johnstone thesubstance of Weeks' complaints of unfairness; but he didnot tell that to Weeks, nor, as he further admitted, did heask her what her problems or complaints were (exhibit-ing no real interest in direct internal communication ifthat was what he truly had been talking about toWeeks). In my view, Hensley's version of the discussionwith Weeks was not true, and I credit the account byWeeks.On December 20, the Board complaint against Re-spondent, based upon the Union charge, was issued, andVice President Hensley received Respondent's copy. Hetestified that he stopped by employee Weeks' workplaceon the shop floor. According to employee Weeks, Hens-ley was visibly upset, and told her he was upset becausehe had received the Board complaint and she had notdone anything to get the union charge dropped. Weeksreplied that she had talked to union RepresentativeCourtney and to the Labor Board representative and hadlearned from them that she could not control the drop-ping of the charge. Hensley answered that she did notknow how messy it would be, and pressed her again tocause the charge to be withdrawn. Weeks told Hensleyshe did not think it had to be messy, and that in fact shewas being treated differently from other employees andwas being harassed. He retorted that, according to therecords, Respondent's actions against her were justi-fied.22Vice President Hensley again denied that he pressedemployee Weeks to seek withdrawal of the Union'scharge, saying that all he did was ask Weeks again whyshe had not used the internal means of communication tosubmit to him the problems or complaints she had(which admittedly he already knew). I find Hensley'sdenial and explanation incredible, and I credit the testi-mony of Weeks.Employee Weeks testified that in late February 1979she gave notice to Respondent that she was resigning herjob in March. Shortly after giving the notice, Weeks wasgiven a verbal warning by Assistant Personnel ManagerWinslow, allegedly for talking too much. Weeks resignedher job on March 13, 1979.21 Employee Eva Morris testified that she was on the work floor thatday in late December when Vice President Hensley came by to talk toemployee Weeks for the purpose, as Weeks told her when Hensley left,of pressing Weeks to get the charge before the Board dropped. Morrissaid she did not hear the conversation but observed that whereas Hensleywas usually good natured and smiling when he accosted employees onthe floor, on this occasion he was visibly angry and scowling in talkingto Weeks.300 SHIRT SHED, INC.Two employees connected with work on the shirtpress floor, Cora Miracle and Bernice Gressley, testifiedthat they attended a union meeting on Friday, February16, 1979, at the end of the workday, at Country Snack, asmall restaurant in Wabash. The participants sat at atable in the open dining room of the restaurant. Partici-pating were about five employees, including Miracle,Gressley, and Vicki Weeks, plus two former employees,and Union Representative Linda Courtney. Another em-ployee of Respondent, identified as Terry of the Art De-partment, came into the restaurant and sat at anothertable but did not join the meeting, according to Miracleand Gressley.The following Monday morning, employees Miracleand Gressley were called to Vice President Hensley'soffice. Earlier in the prior week the two employees hadasked for a meeting with Hensley because of problemsthe two (especially Gressley) were having with Produc-tion Supervisor Hazeltine.As the meeting in Vice President Hensley's officeopened, employee Gressley started to discuss her prob-lem with Supervisor Hazeltine. Vice President Hensleybroke in with a comment, according to both Miracle andGressley, that he understood both of them had been in-volved with the Union in the past year. Gressley replied,she said, that she had not passed out union literature orunion cards but had attended two Union meetings inorder to listen and make up her own mind on supportingthe Union. Miracle testified that she gave a similaranswer. According to Gressley, Hensley commented hewished there were more employees like them.Gressley resumed relating her problem, which (as VicePresident Hensley summed it up in his testimony) wasthe unfairness of being written up for low production onthe shirt print floor when she was dividing her time be-tween the print floor and pin-ticketing. According toboth employees, Hensley said he was going to leaveGressley's record as it was for the time being, but shewas not to worry, the matter would be taken care of andthings would be different on the floor in a couple ofweeks. With that assurance, Hensley terminated themeeting, and walked them to the door.As he walked with them, according to both employ-ees, Vice President Hensley asked them what was theiropinion of the Union getting into the plant in the currentyear. Employee Miracle answered that the Union had agood chance of getting in if Production Supervisor Ha-zeltine continued to work on the floor.23In his testimony on the meeting, Vice President Hens-ley denied making any mention of, or inquiry about, theUnion or union activities or sentiment in the plant.Indeed, he claimed, when employee Gressley opened thediscussion she volunteered the information that union ac-tivity was going on in the plant; and he responded, hesaid, that he was not interested that there was union ac-tivity in the plant and did not concern himself withunion activity in the plant, but wanted to know onlywhat happened between her and Supervisor Hazeltine.2" Vice President Hensley testified that he had had other complaintsabout Supervisor Hazeltine's performance as a supervisor and dischargedhim later in the month. Employees Gressley and Miracle testified thatHazeltine's discharge was on the following Friday.In the same testimony, Vice President Hensley con-ceded that as a matter of fact he was interested, as themanagement representative, in knowing if there wasUnion activity going on in the plant. In my view, Hens-ley's version of the discussion with the two employees isa further instance of his contradictory testimony and lackof credibility on the key issues in which he was in-volved. I credit the testimony of employees Miracle andGressley.Unfair labor practice findings: Respondent's actions ininterrogating employee Weeks concerning the filing ofthe union charge and communicaticn with a Board agentin this case, pressuring her to obtain withdrawal of thecharge and resultant Board complaint (relating to dis-criminatory disciplinary warnings to her), and threaten-ing her with reprisal (things could get "messy") if shedid not obtain the withdrawal, was interference withBoard process and access to Board process, in violationof Section 8(a)(1) and (4) of the Act. Nash v. Florida In-dustrial Commission, 389 U.S. 235, 238 (1967); N.L.R.B.v. Scrivener d/b/a AA Electric Company, 405 U.S. 117,124 (1972); Sure-Tan Inc. and Surak Leather Co., 234NLRB 1187, 1191 (1978). The protection of Section 8(a)(4) of the Act applies even though the charge was notfiled by the employee but by the Union on her behalf,Burnside Steel Foundry Company., 69 NLRB 128, 136(1946); Briggs Manufacturing Company, 75 NLRB 569,585 (1947); Waukegan-North Chicago Transit Company,225 NLRB 833, 848, fn. 22 (1976).Respondent's questioning of employees Miracle andGressley as to their past Union activities and whetherthe Union had a good chance to unionize the plant in thefuture was coercive interrogation, in violation of Section8(a)(l) of the Act. The Board has recently reiterated thatinterrogation, concerning an employee's union sympa-thies or reasons for supporting a union, need not be ut-tered in the context of threats or promises to be coer-cive; that probing such views, even of employees whohave openly declared prounion sympathies, reasonablytends to interfere with the exercise of employee rightsunder the Act, and consequently is coercive; and that in-quiry into an employee's views toward a union or union-ization in general, even ostensibly questioned "out ofcuriosity," reasonably tends to interfere with the free ex-ercise of an employee's Section 7 rights, regardless of hissubjective state of mind. Paceco, a Division of FruehaufCorporation., 237 NLRB 399, 399-400 (1978).CONCLUSIONS OF LAW1. By issuing disciplinary warnings concerning allegeddeficiencies in production and attendance to employeeWeeks on October 16 and November 6, 1978, because ofher participation and leadership in concerted protectedactivities of the unorganized employees and suspected re-vival of union activities, and in order to discourage suchactivities, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.2. By threatening discharge of employee Weeks or anyemployee who resumed talking about the Union on com-pany time or any time before April 1979, Respondent en-301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.3. By interrogating employee Weeks concerning thefiling of the union charge and communication with aBoard agent in this case, pressuring her to obtain with-drawal of the charge and resultant Board complaint, andthreatening her with reprisal if she did not obtain thewithdrawal, Respondent engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (4) of theAct.4. By coercively interrogating employees Miracle andGressley concerning their past union activities andwhether the Union had a good chance to unionize theplant in the future, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.5. The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that Respondent (I) cease anddesist from its unfair labor practices; (2) expunge from itsrecords the discriminatory disciplinary warnings of Octo-ber 16 and November 6, 1978, given to employee Weeks;and (3) post the notice provided for herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, there is hereby issued the following recom-mended:ORDER24The Respondent, Shirt Shed, Inc., Wabash, Indiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Issuing disciplinary warnings to employees for al-leged production or attendance deficiencies, or takingother reprisal or threatening discharge or reprisal against24 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.employees, because of their participation or leadership inconcerted protected activities or their revival or suspect-ed revival of Union activities, or because they talk aboutthe union, or in order to discourage union activity ormembership of employees.(b) Interrogating employees concerning the filing ofcharges, or union charges on their behalf, with the Boardor concerning communications with Board agents re-garding such charges or Board complaints, or pressuringemployees to obtain withdrawal of any such charge orcomplaint, or threatening reprisal against employeesunless the withdrawal is obtained.(c) Coercively interrogating employees concerningtheir past Union activities or whether the Union has agood chance to unionize the plant in the future.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Expunge from its records the disciplinary warningsof October 16 and November 6, 1978, issued to employeeWeeks.(b) Post in Respondent's plant at Wabash, Indiana,copies of the attached notice marked "Appendix."25Im-mediately upon receipt of said notice, on forms to beprovided by the Regional Director for Region 25, Re-spondent shall cause the copies to be signed by one of itsauthorized representatives and posted, the posted copiesto be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith."s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of The National Labor Relations Board."302